

116 S4079 ES: To authorize the Seminole Tribe of Florida to lease or transfer certain land, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4079IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Seminole Tribe of Florida to lease or transfer certain land, and for other purposes.1.Approval not required to validate certain land transactions of the Seminole Tribe of Florida(a)In generalNot withstanding any other provision of law, without further approval, ratification, or authorization by the United States, the Seminole Tribe of Florida may lease, sell, convey, warrant, or otherwise transfer all or any part of the interest of the Seminole Tribe of Florida in any real property that is not held in trust by the United States for the benefit of the Seminole Tribe of Florida.(b)Trust land not affectedNothing in this section—(1)authorizes the Seminole Tribe of Florida to lease, sell, convey, warrant, or otherwise transfer all or any part of an interest in any real property that is held in trust by the United States for the benefit of the Seminole Tribe of Florida; or(2)affects the operation of any law governing leasing, selling, conveying, warranting, or otherwise transferring any interest in any real property that is held in trust by the United States for the benefit of the Seminole Tribe of Florida. Passed the Senate December 18, 2020.Secretary